Name: Commission Regulation (EC) NoÃ 1059/2008 of 27Ã October 2008 entering a name in the register of protected designations of origin and protected geographical indications (Arroz del Delta del Ebro or ArrÃ ²s del Delta de lÃ¢ Ebre (PDO))
 Type: Regulation
 Subject Matter: consumption;  plant product;  marketing;  agricultural structures and production;  Europe
 Date Published: nan

 28.10.2008 EN Official Journal of the European Union L 283/34 COMMISSION REGULATION (EC) No 1059/2008 of 27 October 2008 entering a name in the register of protected designations of origin and protected geographical indications (Arroz del Delta del Ebro or ArrÃ ²s del Delta de lEbre (PDO)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) In accordance with the first subparagraph of Article 6(2) of Regulation (EC) No 510/2006, and pursuant to Article 17(2) of the same Regulation, the application submitted by Spain to enter the name Arroz del Delta del Ebro or ArrÃ ²s del Delta de lEbre in the register was published in the Official Journal of the European Union (2). (2) As no objection within the meaning of Article 7 of Regulation (EC) No 510/2006 has been received by the Commission, this name should be entered in the register, HAS ADOPTED THIS REGULATION: Article 1 The designation contained in the Annex to this Regulation shall be entered in the register. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 October 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ C 314, 22.12.2007, p. 46. ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.6. Fruit, vegetables and cereals, fresh or processed SPAIN Arroz del Delta del Ebro or ArrÃ ²s del Delta de lEbre (PDO)